Order entered July 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00639-CV

     VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
                   HOUSTON USA, L.L.C., Appellants

                                               V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04688

                                           ORDER
       This is an appeal from an order denying appellants’ request for a temporary injunction.

The appeal was filed before the trial court signed a written order. By letter dated June 8, 2015,

we directed appellants to file, no later than June 18, 2015, a supplemental clerk’s record

containing the trial court’s written order. We subsequently extended that deadline to July 6,

2015 when appellants informed us that the trial court had been tendered a proposed order but had

not yet signed an order. Appellants now move for a second extension because the trial court still

has not signed an order. We GRANT appellants’ July 7, 2015 motion and ORDER the

supplemental clerk’s record be filed no later than August 5, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE